The appeal is upon the record, without bill of exceptions, from a judgment of conviction for murder in the first degree, with the infliction of life imprisonment as the penalty.
There appears no error in the record proper. Scott v. State,228 Ala. 509, 154 So. 113.
The record discloses charges given for defendant, and some refused, with no reference to any oral charge of the court. Appellant argues error as to the refused charges. But in the absence of a bill of exceptions, these are matters not here subject to review. Preston v. State, ante, p. 285, 164 So. 571; Levert v. State, 220 Ala. 425, 125 So. 664; Jiles v. State,218 Ala. 658, 120 So. 147.
Let the judgment stand affirmed.
Affirmed.
BOULDIN, FOSTER, and KNIGHT, JJ., concur. *Page 525